Exhibit 10.1

ILLUMINA, INC.

2005 STOCK AND INCENTIVE PLAN

PERFORMANCE STOCK UNIT AGREEMENT FOR EMPLOYEES

This PERFORMANCE STOCK UNIT AGREEMENT (this “Agreement”) made as of this
             day of             , 2012, between Illumina, Inc., a Delaware
corporation (the “Company”), and                      (the “Participant”), is
made pursuant to the terms of the Company’s 2005 Stock and Incentive Plan (the
“Plan).

Section 1. Definitions. Capitalized terms used in this Agreement (including
Appendices A and B for non-U.S. employees) but not defined herein shall have the
meanings set forth in the Plan.

Section 2. Performance Stock Unit Award. The Company hereby confirms the grant
to the Participant of an award (the “Award”) of Performance Stock Units (the
“PSUs”). The PSUs are notional, non-voting units of measurement based on the
Fair Market Value of the Common Stock, which will entitle the Participant to
receive a payment, subject to the terms of the Plan and this Agreement
(including, if applicable, Appendices A and B), in Common Stock.

The number of PSUs subject to this Award and the effective date of such grant
are as follows:

 

Number of PSUs Granted (the “PSU Amount”):

    

Date of Grant:

    

Section 3. Vesting Requirements. The Award will vest in its entirety, if not
previously forfeited, on December 28, 2014 in the amount set forth below,
subject to the Participant’s continued employment with the Company or any of its
Subsidiaries through such date (the “Vesting Date”).

 

  •  

If the Company’s EPS (as defined below) for the fiscal year ending on
December 28, 2014 is equal to or less than the low EPS performance target as
approved by the Compensation Committee of the Board of Directors on March 8,
2012, then the number of shares of Common Stock that will be received by the
Participant will be equal to 50% of the PSU Amount; or

 

  •  

If the Company’s EPS for the fiscal year ending on December 28, 2014 is equal to
or greater than the high EPS performance target as approved by the Compensation
Committee of the Board of Directors on March 8, 2012, then the number of shares
of Common Stock that will be received by the Participant will be equal to 150%
of the PSU Amount; or



--------------------------------------------------------------------------------

  •  

If the Company’s EPS for the fiscal year ending on December 28, 2014 is less
than the high EPS performance target and greater than the low EPS performance
target, in each case as approved by the Compensation Committee of the Board of
Directors on March 8, 2012, then the number of shares of Common Stock that will
be received by the Participant will be equal to a number between 50% and 150% of
the PSU Amount as determined by linear interpolation for EPS figures between the
low and the high EPS performance targets.

For purposes of this Agreement, “EPS” shall mean the Company’s non-GAAP earnings
per share as reported for its fiscal year ending on December 28, 2014, with such
changes or adjustments that are approved by the Board of Directors or the
Compensation Committee of the Board of Directors.

Section 4. Termination of Employment.

(a) General. In the event of the termination of the Participant’s employment
with the Company or any of its Subsidiaries for any reason, any unvested portion
of any Award shall be immediately forfeited and automatically cancelled without
further action of the Company. No Shares shall be issued or issuable with
respect to any portion of the Award that terminates unvested and is forfeited.

(b) [IF THE PARTICIPANT HAS A CHANGE IN CONTROL SEVERANCE AGREEMENT] Corporate
Transaction. For purposes of that certain Change in Control Severance Agreement
between the Participant and the Company (as the same may be amended or
replaced), if in effect and applicable at the time of the termination of the
Participant’s employment with the Company, “fully vested” with respect to any
acceleration of vesting shall mean an amount equal to 100% of the PSU Amount.

Section 5. Payment of PSUs.

(a) General. Payment in respect of the PSUs hereunder shall be made in Common
Stock as soon as practicable following the date that the Board of Directors or
the Compensation Committee of the Board of Directors definitively determines the
actual EPS for the Company’s fiscal year ending on December 28, 2014. The number
of Shares to be distributed in respect of the PSUs will be determined in
accordance with the terms of this Agreement and the Plan, including, if
applicable, Appendices A and B.

(b) Withholding. The Participant hereby authorizes the Company to satisfy the
obligations with regard to all income or withholding taxes (including federal,
state and local tax) (the “Tax-Related Items”) by withholding otherwise
deliverable Shares with respect to PSUs, provided, however, that (i) the Company
shall only



--------------------------------------------------------------------------------

withhold the amount of Shares necessary to satisfy the minimum withholding
amount or such other amount determined by the Company as not resulting in
negative accounting consequences for the Company, and (ii) no fraction of a
Share shall be withheld to satisfy such Tax-Related Items. Subject to the
provisions of this Section 5(b), the Participant will be deemed to have been
issued the full number of Shares subject to the vested Award, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Award. If Shares are
withheld pursuant to the foregoing provisions of this Section 5(b), then the
amount of the Tax-Related Items equal to the value of a fraction of a Share
shall be satisfied either by (i) the Participant through a payment to the
Company by way of cash, check or other cash equivalent acceptable to the Company
equal in value to such fraction of a Share, or (ii) express authorization from
the Participant to the Company to deduct such amount equal to such value from
any amount then or thereafter payable by the Company to the Participant.
Notwithstanding the foregoing, the Compensation Committee of the Board of
Directors that administers the Plan and the PSUs may, in its sole discretion and
without any further authorization by the Participant, elect to satisfy the
obligations with regard to the Tax Related Items by requiring that the
Participant pay in whole or in part, by way of cash, check or other cash
equivalent acceptable to the Company any amount of the Tax Related Items. If the
Participant shall fail to advance any payment under this Section 5 after a
request by the Company, the Company is hereby expressly authorized by the
Participant to deduct, in the Company’s discretion, any required payment for the
Tax Related Items from any amount then or thereafter payable by the Company to
the Participant.

Section 6. Restrictions on Transfer. No portion of the Award may be sold,
assigned, transferred, encumbered, hypothecated or pledged in any way by the
Participant, other than to the Company as a result of forfeiture of the Award as
provided herein, unless and until the payment of the PSUs in accordance with
Section 5(a) hereof.

Section 7. Limitation of Rights. The Participant shall not have any privileges
of a shareholder of the Company with respect to the Common Stock payable
hereunder, including without limitation any right to vote such Common Stock or
to receive dividends or other distributions in respect thereof, until the date
of the issuance to the Participant of a share certificate evidencing such Common
Stock.

Section 8. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 9. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the legatees, distributees, and personal representatives of the
Participant and the successors of the Company.

Section 10. Entire Agreement. The Plan and this Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof, and may not be modified
adversely to the Participant’s interest except by means of a writing signed by
the Company and Participant.



--------------------------------------------------------------------------------

Section 11. Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

Section 12. Electronic Delivery. The Company has complete discretion to deliver
by electronic means any documents related to current or future PSUs that may be
granted under the Plan and to request the Participant’s consent to participate
in the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

Section 13. Non-U.S. Employees. Notwithstanding any provisions in this Agreement
or the Plan, if the Participant resides in country outside the United States or
is otherwise subject to the law of country other than the United States, the PSU
grant shall be subject to the additional terms and conditions set forth in
Appendix A to this Agreement and to any special terms and conditions set forth
in Appendix B to this Agreement for the Participant’s country of residence, if
any. Moreover, if the Participant relocates to one of the countries included in
Appendix B, the special terms and conditions for such country will apply to the
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Appendices A and B constitute
part of this Agreement.

In addition, the Company reserves the right to impose other requirements on the
PSUs and any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

 

By the Participant’s signature and the signature of the Company’s representative
below, the Participant and the Company agree that this Award is granted under
and governed by the terms and conditions of the Plan and this Agreement,
including, if applicable, Appendices A and B. The Participant has reviewed the
Plan and this Agreement, including, if applicable, Appendices A and B, in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
this Agreement. The Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Compensation Committee of the
Board of Directors of the Company upon any questions relating to the Plan and
this Agreement, including, if applicable, Appendices A and B. The Participant
further agrees to notify the head of the Company’s Human Resources



--------------------------------------------------------------------------------

Department at [                ] in writing upon any change in the residence
address indicated below.

 

PARTICIPANT:     ILLUMINA, INC.       By     Signature             Title    
Print Name               Residence Address      